 

Exhibit 10.1

 

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of December 23, 2014 (this
“Agreement”), by and among Albany Molecular Research, Inc., a Delaware
corporation (the “Borrower”), Barclays Bank PLC, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”), each Lender
party hereto (collectively, the “Lenders”) and each other Loan Party party
hereto.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of October
24, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the lending
institutions from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer
(capitalized terms used but not defined herein having the meanings provided in
the Credit Agreement);

 

WHEREAS, the Borrower has delivered to the Administrative Agent a request to
increase the Revolving Commitment by an aggregate principal amount of
$25,000,000 to be provided by JPMorgan Chase Bank, N.A. on terms identical to
those applicable to the existing Revolving Loans (the “Revolving Commitment
Increase”); and

 

WHEREAS, in connection with such Revolving Commitment Increase and in accordance
with Section 10.01 of the Credit Agreement, the Borrower wishes to make certain
amendments and the other modifications to the Credit Agreement set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.Credit Agreement Amendments. Effective as of the Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:

 

(a)Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in their correct alphabetical order:

 

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
December 23, 2014, among the Borrower, the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent.

 

“Amendment No. 1 Effective Date” shall mean the “Effective Date” under and as
defined in Amendment No. 1.

 

(b)The definition of “L/C Issuer” is hereby amended and restated in its entirety
by replacing the existing definition with the following:

 

“L/C Issuer” means (i) Barclays Bank PLC, in its capacity as issuer of Letters
of Credit under Section 2.05(a), and its successor or successors in such
capacity, (ii) Morgan Stanley Bank N.A., in its capacity as issuer of Letters of
Credit under Section 2.05(a), and its successor or successors in such capacity,
(iii) JPMorgan Chase Bank, N.A., in its capacity as issuer of Letters of Credit
under Section 2.05(a), and its successor or successors in such capacity and (iv)
any other Revolving Lender (or, if reasonably satisfactory to the Administrative
Agent, an Affiliate of any Revolving Lender) which the Borrower shall have
designated as an “L/C Issuer” by notice to the Administrative Agent with the
consent of such other Revolving Lender or Affiliate of a Revolving Lender, as
applicable.

 

 

 

 

(c)The definition of “L/C Issuer Sublimit” is hereby amended and restated in its
entirety by replacing the existing definition with the following:

 

“L/C Issuer Sublimit” means (a) with respect to Barclays Bank PLC, $5,000,000 of
the L/C Sublimit, (b) with respect to Morgan Stanley Bank N.A., $5,000,000 of
the L/C Sublimit and (c) with respect to JPMorgan Chase Bank, N.A., $5,000,000
of the L/C Sublimit. The L/C Issuer Sublimit is a part of, and not in addition
to, the Revolving Committed Amount or the L/C Sublimit.

 

(d)The definition of “Lead Arrangers” is hereby amended and restated in its
entirety by replacing the existing definition with the following:

 

“Lead Arrangers” means Barclays Bank PLC, Morgan Stanley Senior Funding, Inc.
and J.P. Morgan Securities LLC, in their capacities as joint lead arrangers, or
any successor lead arrangers.

 

(e)The definition of “Required Lenders” is hereby amended and restated in its
entirety by replacing the existing definition with the following:

 

“Required Lenders” means, at any time of determination, Lenders whose aggregate
Credit Exposure constitutes more than 50% of the Credit Exposure of all Lenders
at such time; provided, however, that Required Lenders shall in any case include
each Lender whose Credit Exposure constitutes 25% or more of the aggregate
Credit Exposure of all Lenders; provided, further, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders such Lender and its Credit Exposure at such
time.

 

(f)Schedule 2.01 of the Credit Agreement is hereby amended and restated in its
entirety by replacing the existing Schedule 2.01 with the new Schedule 2.01
attached to this Agreement as Exhibit A.

 

(g)Schedule 5.12 of the Credit Agreement is hereby amended and restated in its
entirety by replacing the existing Schedule 5.12 with the new Schedule 5.12
attached to this Agreement as Exhibit B.

 

(h)Section 6.09(b)(ii) of the Credit Agreement is hereby amended by replacing
the words “forty-five (45) days” with “ninety (90) days”.

 

(i)Section 10.02(a)(ii) of the Credit Agreement is hereby amended by inserting
the following at the end:

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60603

Attn: Dinesh Chandrasekaran

Phone: (91-80) 66766130 ext. 66130 or (91-80) 66762620 ext. 62620

 

2

 

 

Fax: (214) 307-6874

Email: Chicago.lc.agency.servicing.team@jpmchase.com

 

(j)All references to “Increase Effective Date,” “Increase Joinder,” “Incremental
Revolving Commitment Percentage,” “Incremental Revolving Commitments,”
“Incremental Revolving Increase,” “Incremental Revolving Loans” and “Section
2.15” contained in the Credit Agreement shall be removed in its entirety and the
contents of Section 2.15 of the Credit Agreement shall be replaced with
“[Reserved]”.

 

2.Effective Date Conditions. This Agreement will become effective on the date
(the “Effective Date”) on which each of the following conditions have been
satisfied (or waived) in accordance with the terms therein:

 

(i)this Agreement shall have been executed and delivered by the Borrower, the
other Loan Parties, the Administrative Agent and the Lenders;

 

(ii)the Administrative Agent shall have received a certificate of the Borrower
dated as of the Effective Date signed by a Responsible Officer of the Borrower
(i) (A) certifying and attaching the resolutions or similar consents adopted by
the Borrower approving or consenting to this Agreement and the Revolving
Commitment Increase, (B) certifying that the certificate or articles of
incorporation and by-laws of the Borrower either (x) have not been amended since
the Closing Date or (y) are attached as an exhibit to such certificate, (C)
certifying that the certificate of good standing of the Borrower as of a recent
date is attached as an exhibit to such certificate and (D) certifying as to the
incumbency and specimen signature of each officer executing this Agreement and
any related documents on behalf of the Borrower and (ii) certifying as to the
matters set forth in clauses (v) and (vi) below;

 

(iii)(A) all fees and out-of-pocket expenses for which invoices have been
presented at least three Business Days prior to the Effective Date (including
the reasonable fees and expenses of legal counsel) required to be paid or
reimbursed by the Borrower pursuant to Section 10.04 of the Credit Agreement in
connection with this Agreement shall have been paid or reimbursed and (B) all
accrued and unpaid interest, fees or other amounts then due and payable in
respect of the Loans outstanding immediately prior to effectiveness of this
Agreement, to the extent not otherwise waived, shall have been paid;

 

(iv)the Administrative Agent shall have received an opinion of Willkie Farr &
Gallagher LLP, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(v)all representations and warranties made by each Loan Party contained in the
Credit Agreement and in the other Loan Documents shall be (i) in the case of
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or similar language, true and correct in all respects and (ii) in the
case of all other representations and warranties, true and correct in all
material respects, in each case, both immediately before and after giving effect
to the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct on the basis set forth above as of such earlier date; and

 

3

 

 

(vi)no Default or Event of Default exists or would result, both immediately
before and after giving effect to the Effective Date.

 

3.Representations and Warranties. By its execution of this Agreement, each Loan
Party hereby represents and warrants that:

 

(i)the execution, delivery and performance by each Loan Party of this Agreement
(a) have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action and (b) do not and will not (x)
contravene the terms of any of such Person’s Organization Documents, (y)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Permitted Liens) under, any Contractual Obligation to which
such Person is a party or any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject except in the case of this clause (y) any such conflict,
breach or contravention that would not reasonably be expected individually or in
the aggregate to have a Material Adverse Effect or (z) violate any Law, except
in any case for such violations that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and

 

(ii)this Agreement has been duly executed and delivered by each Loan Party that
is party thereto and this Agreement constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, examinership, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and (ii) that rights of acceleration and the availability of equitable
remedies may be limited by equitable principles of general applicability
(regardless of whether enforcement is sought by proceedings in equity or at
law).

 

4.Reaffirmation of the Loan Parties. Each Loan Party hereby consents to the
amendment of the Credit Agreement effected hereby and confirms and agrees that,
notwithstanding the effectiveness of this Agreement, each Loan Document to which
such Loan Party is a party is, and the obligations of such Loan Party contained
in the Credit Agreement, this Agreement or in any other Loan Document to which
it is a party are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, in each case as amended by this
Agreement. For greater certainty and without limiting the foregoing, each Loan
Party hereby confirms that the existing security interests granted by such Loan
Party in favor of the Administrative Agent for the benefit of the Finance
Parties pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 

5.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except as permitted by Section 10.01 of the Credit Agreement.

 

6.Counterparts; Integration. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the Credit Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that, notwithstanding anything contained herein, the Fee Letter
shall survive the Closing Date. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

4

 

 

7.Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

8.Governing Law. This Agreement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement, the Credit Agreement and the other Loan Documents,
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the Law of the State of New York.

 

9.WAIVER OF JURY TRIAL. Each party hereby waives, to the fullest extent
permitted by applicable Laws, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement, any other Loan Document or the transactions contemplated hereby
(whether based on contract, tort or any other theory). Each party hereto (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 9.

 

10.Loan Document. On and after the Effective Date, this Agreement shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents (it being understood that for the avoidance of doubt this
Agreement may be amended or waived solely by the parties hereto as set forth in
Section 5 hereof).

 

[Signature pages to follow]

 

5

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

  ALBANY MOLECULAR RESEARCH, INC., as the Borrower       By:   /s/ Michael M.
Nolan     Name: Michael M. Nolan     Title: Treasurer         ALO ACQUISITION
LLC, as a Guarantor       By:   /s/ Michael M. Nolan     Name: Michael M. Nolan
    Title: Managing Member         AMRI BURLINGTON, INC., as a Guarantor      
By:   /s/ Michael M. Nolan     Name: Michael M. Nolan     Title: Treasurer      
  AMRI RENSSELAER, INC., as a Guarantor       By:   /s/ Michael M. Nolan    
Name: Michael M. Nolan     Title: Treasurer

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

 

 

  CEDARBURG PHARMACEUTICALS, INC., as a Guarantor       By:   /s/ Michael M.
Nolan     Name: Michael M. Nolan     Title: Treasurer         OSO
BIOPHARMACEUTICALS MANUFACTURING LLC, as a Guarantor       By:   /s/ Michael M.
Nolan     Name: Michael M. Nolan     Title: Treasurer

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

 

 

  BARCLAYS BANK PLC,   as the Administrative Agent and as a Lender         By:  
/s/ John Skrobe     Name: John Skrobe     Title: Managing Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

 

 

  MORGAN STANLEY BANK N.A.,   as a Lender         By:   /s/ Alice Lee     Name:
Alice Lee     Title: Authorized Signatory

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

 

 

  JPMorgan Chase Bank, N.A.,   as a Lender and as L/C Issuer         By:  
/s/ Thomas Strasenburgh     Name: Thomas Strasenburgh     Title: V.P. &
Authorized Officer

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

 

 

EXHIBIT A

 

Schedule 2.01

Lenders and Commitments

 

Revolving Lender  Revolving Commitment   Revolving Commitment
Percentage  Barclays Bank PLC  $25,000,000    33.34% Morgan Stanley Bank N.A. 
$25,000,000    33.33% JPMorgan Chase Bank, N.A.  $25,000,000    33.33% Total 
$75,000,000    100%

 



 

 